CENTRAL SECURITIES CORPORATION INTERIM REPORT TO STOCKHOLDERS AS OF MARCH 31, 2016 To the Stockholders of Central Securities Corporation: Financial data for the quarter ended March 31, 2016 and other pertinent information prepared by management without audit by independent auditors are submitted herewith. Comparative net assets are as follows: Mar. 31, 2016 Dec. 31, 2015 Mar. 31, 2015 Net assets $ $ $ Net assets per share of Common Stock $ $ $ Shares of Common Stock outstanding Comparative operating results are as follows: Three months ended March 31, 2016 2015 Net investment income $ $ Per share of Common Stock * * Net realized gain on sale of investments Increase (decrease) in net unrealized appreciation of investments ) Increase (decrease) in net assets resulting from operations ) * Per-share data are based on the average number of Common shares outstanding during the three-month period. We are pleased to report that at the Corporation’s annual meeting on March 23, 2016, the stockholders elected seven directors and ratified the selection of KPMG LLP as auditors of the Corporation for the year 2016. A proposal to increase the authorized number of shares of Common Stock from 30,000,000 to 40,000,000 was approved. In the quarter ended March 31, 2016, the Corporation repurchased 177,601 shares of its Common Stock at an average price of $17.88 per share. The Corporation may from time to time purchase Common Stock in such amounts and at such prices as the Board of Directors deems advisable in the best interests of stockholders. Purchases may be made on the NYSE MKT or in private transactions directly with stockholders. Stockholders’ inquiries are welcome. Central Securities Corporation Wilmot H. Kidd , President 630 Fifth Avenue
